Citation Nr: 1705737	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  06-38 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected posttraumatic headaches prior to March 30, 2012.

2. Entitlement to a rating in excess of 30 percent for service-connected posttraumatic headaches from March 30, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to October 1957.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that granted service connection for posttraumatic headaches and assigned the initial 10 percent disability rating.

In April 2012, the Board denied the increased rating claim.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  Following the filing of a Joint Motion for Remand (JMR), the Court issued an Order in April 2013 that granted the JMR and remanded the file back to the Board for proceedings consistent with the JMR.  

While still in appellate status, the RO issued a July 2013 rating decision that granted a 30 percent rating, effective March 30, 2012.  This action resulted in staged ratings, as are reflected on the title page of this decision.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thereafter, a June 2014 Board decision denied the claim as it appears on the title page of this decision.  The Veteran appealed this decision to the Court.  The Court issued an August 2015 Memorandum Decision that vacated the June 2014 Board decision and remanded the case for further proceedings consistent with the opinion. 

In May 2010, the Veteran and his spouse testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In order to comply with the Court's August 2015 Memorandum Decision, the matter was remanded in February 2016 for a retrospective opinion.  The resulting March 2016 opinion was found inadequate and the appeal was again remanded for an addendum opinion in September 2016.  Unfortunately, the Board finds that the October 2016 addendum opinion is also inadequate to adjudicate the claims on the merits.  

First, the October 2016 examiner notes that the Veteran takes only Aspirin to resolve his headaches and that "nothing stronger [is] required."  However, upon review of the Veteran's private treatment records, the Board notes that he was prescribed Topamax in September 2012 for his headache complaints.  Additionally, the examiner indicates that there was never a time during the appeal period when "very frequent and completely prostrating and prolonged headaches are described in any reports."  However, the April 2013 VA examiner responded "yes" to whether the Veteran has "very frequent prostrating and prolonged attacks of migraine headache pain."  The failure to discuss this evidence renders the opinion inadequate.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

Once VA provides an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, the Veteran should be afforded a VA examination and an opinion should be obtained from an examiner who has not previously reviewed the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination with an examiner who has not previously reviewed the claims file to provide an opinion regarding the severity of the Veteran's service-connected migraine disability from August 22, 2005 to the present.

(a) The examiner should elicit specific information from the Veteran concerning any headache attacks during this period causing extreme exhaustion or powerlessness, and to the extent possible, address whether these attacks may represent prostrating attacks.  

(b) If the Veteran had prostrating headaches during this time, provide an estimate as to the frequency and length of duration of any such attacks, such as averaging once a month over several months or once every two months over several months. 

(c) Additionally, the examiner should comment on any economic inadaptability caused by the Veteran's headaches from August 22, 2005 to the present.  

NOTE: The term "economic inadaptability" does not require that a Veteran be completely unable to work.

The examiner should provide a complete rationale for all opinions provided with references to the lay or medical evidence as needed.  Discussion of findings in the record is also requested.

2. Then readjudicate the claims on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

